F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  OCT 4 2004
                                TENTH CIRCUIT
                                                             PATRICK FISHER
                                                                      Clerk

LA STARZA M. HEARD,

      Plaintiff - Appellant,
                                                  No. 03-6329
v.                                          (D.C. No. 03-CV-1007-L)
                                                  (W.D. Okla.)
JODY BRADLEY, in individual and
official capacity; C. JUHL, in individual
and official capacity; INDIA D. SCHISM,
in individual and official capacity,

      Defendants - Appellees.



LA STARZA M. HEARD,

      Plaintiff - Appellant,
                                                  No. 04-6192
v.                                          (D.C. No. 03-CV-1577-L)
                                                  (W.D. Okla.)
JODY BRADLEY, Warden, NFCF;
PENNY THOMAS, Asst. Warden, NFCF;
GLENN HARDIN, LIB Operations,
NFCF; (NFN) SMITH, Mail Room Supv.;
(NFN) BEARD, Mail Room Asst., NFCF;
D.K. RARDEN, LIB Supv., NFCF; C.
PERRY, LIB Supv., NFCF; TANYA
BRUNER, RN; STEPHEN J. VOLZ,
Parole Agent #33016 DOC; PEGGY
KENDRIGAN, Supv. Pro & Parole #330
DOC; M. JENSON, RN, DOC Waupun;
GARY MCGAUTHERY, Warden, WCI;
LIEUTENANT DITTMAN, WCI, DOC;
JOHN WELCH, FLCI, Kit.Supv.;
MATTHEW J. FRANK, Sect. DOC; C.
 JUHL, NFCF, REC Supv.; I. D. SCHISM,
 Grievance Coordinator & Commissary
 Coordinator,

          Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges.**



      Plaintiff La Starza M. Heard, an inmate appearing pro se, appeals from district

court judgments dismissing his claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 42

U.S.C. § 1997e(c). Plaintiff is an inmate in the custody of the Wisconsin Department of

Corrections who was housed in various Oklahoma private prisons. His chief complaints

arise from his incarceration at the North Fork Correctional Facility in Oklahoma, although

he also complains of events occurring in Wisconsin; he has since been transferred back to

Wisconsin. In No. 03-6329, Mr. Heard complains that: (1) a recreational supervisor and

two inmates conspired to have him fired from his job, and (2) a prison official deprived


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                           -2-
him of his personal property, specifically a business plan he developed. R. Doc. 2. The

case was referred to a magistrate judge who recommended the complaint be dismissed for

failure to state a claim and that the dismissal be counted as a prior occasion pursuant to 28

U.S.C. § 1915(g). R. Doc. 7. After Mr. Heard objected to the magistrate’s report, the

district court adopted the magistrate judge’s report and recommendation in its entirety and

entered judgment. R. Doc. 13 & 14.

       In No. 04-6192, Mr. Heard alleges violations of his constitutional rights and

various violations of federal and state law. R. Doc. 17. After requiring Mr. Heard to file

an amended complaint, the magistrate judge determined that Mr. Heard alleged that

Defendants: (1) filed false misconduct charges against him, (2) unlawfully transferred

and detained him, (3) were deliberately indifferent to his serious medical and dental

needs, (4) denied him access to the courts, (5) conspired against him to violate various

statutory (including RICO) and constitutional rights, and (6) violated various rights

pursuant to Oklahoma and Wisconsin law. The magistrate judge recommended that claim

(3), an Eighth Amendment claim, be dismissed for failure to exhaust administrative

remedies. R. Doc. 20. The magistrate judge further recommended that the remaining

federal claims be dismissed for failure to state a claim, and that supplemental jurisdiction

not be exercised over the state law claims. Finally, the magistrate judge recommended

that the dismissal of the federal claims be counted as a prior occasion pursuant to 28

U.S.C. § 1915(g). After Mr. Heard objected to the magistrate’s report, the district court


                                            -3-
adopted the magistrate judge’s report and recommendation in its entirety and entered

judgment. R. Doc. 25 & 26.

       We now consolidate these appeals for disposition. Fed. R. App. P. 3(b)(2). On

appeal, Mr. Heard essentially restates his many claims. Our review is de novo. Perkins v.

Kan. Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999). We have carefully reviewed Mr.

Perkins’ submissions and the records, and affirm the judgments for substantially the

reasons set forth in the magistrate judge’s dispositions.

       We grant Mr. Heard’s motions to proceed without prepayment of the appellate

filing fees, and he is reminded that he remains obligated to make partial payments until

the entire filing and appellate fees have been paid. All other pending motions are denied.

       AFFIRMED.

                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                            -4-